Citation Nr: 0945499	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-38 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of pneumonia 
to include scarring of the right lung base and obstructive 
air way disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March to May 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service records show that the Veteran was hospitalized in 
April and May 1958, but the hospital records or other service 
treatment records are unavailable.  In his statements and 
testimony, the Veteran states that he was hospitalized for 
pneumonia and that he has residuals of pneumonia to include 
scarring in the right lung base and obstructive air way 
disease. 

After service, private hospital records show that in October 
1995 the Veteran was treated for pneumonia and respiratory 
failure.  A chest X-ray showed chronic obstructive pulmonary 
disease and a CT scan showed a right basilar consolidation, 
which resolved during the hospitalization.  It was noted that 
the Veteran smoked.  There was no prior history of serious 
pulmonary problems or of pneumonia. 

VA records in December 2000 show that the Veteran had a 
smoking history of 30 pack-years, but he had quit in the mid-
1990s.  A pulmonary function test was compatible with 
obstructive airflow disease of the small airways and possible 
association with a restrictive defect. 

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

As the evidence of record does not contain sufficient 
evidence to decide the claim, but does contain a post-service 
diagnosis and there may be an association with an event in 
service, further evidentiary development is needed under the 
duty to assist.  38 U.S.C.A. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine if the Veteran has chronic 
residuals of pneumonia to include 
obstructive air way disease, and, if so, 
whether it is at least as likely as not 
that any current chronic residuals of 
pneumonia are related to hospitalization in 
service in 1958. 

The VA examiner is asked to consider the 
following facts: 

There is no evidence of the reason 
for the in-service hospitalization in 
April and May 1958, but the Veteran 
is competent to at least describe 
respiratory symptoms.  After service, 
the Veteran was treated for pneumonia 
in 1995, 37 year after service with 
no history of serious pulmonary 
problems, including pneumonia.  The 
Veteran did smoke and a subsequent 
history included 30-pack years of 
smoking.   



The VA examiner is asked to comment on the 
following:

Considering accepted medical 
principles and the medical and 
scientific literature, what is the 
likelihood that a single episode of 
pneumonia with no evidence of 
recurrence for 37 years would result 
in chronic disease?  

In formulating the opinion, the VA 
examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

2. After the above development is 
completed, adjudicate the claim.  If the 
claim remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

